ICJ_116_ArmedActivities_COD_UGA_2003-01-29_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)

ORDER OF 29 JANUARY 2003

2003

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. OUGANDA)

ORDONNANCE DU 29 JANVIER 2003
Official citation:

Armed Activities on the Territory of the Congo
(Democratic Republic of the Congo v. Uganda),

Order of 29 January 2003, 1 C.J. Reports 2003, p. 3

Mode officiel de citation:
Activités armées sur le territoire du Congo

(République démocratique du Congo c. Ouganda),

ordonnance du 29 janvier 2003, C.I. I. Recueil 2003, p. 3

 

ISSN 0074-4441
ISBN 92-1-070967-5

 

Sales number
N° de vente:

861

 

 
29 JANUARY 2003

ORDER

ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)

ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. OUGANDA)

29 JANVIER 2003

ORDONNANCE
INTERNATIONAL COURT OF JUSTICE

2003 YEAR 2003
29 January
General List
No. 116 29 January 2003

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)

ORDER

Present: President GUILLAUME; Vice-President Sui; Judges Opa,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN,
HIGGINS, PARRA-ARANGUREN,  KOOILMANS, REZEK, AL-
KHASAWNEH, BUERGENTHAL, ELARABY; Registrar COUVREUR.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 44 and 80 of the Rules of Court,

Having regard to the Application filed by the Democratic Republic of
the Congo (hereinafter “the Congo”) in the Registry of the Court on
23 June 1999 instituting proceedings against the Republic of Uganda
(hereinafter “Uganda”) in respect of a dispute concerning “acts of armed
aggression perpetrated by Uganda on the territory of the Democratic
Republic of the Congo, in flagrant violation of the United Nations
Charter and of the Charter of the Organization of African Unity”,

Having regard to the Order of 21 October 1999, whereby the Court
fixed time-limits for the filing of the Memorial of the Congo and of the
Counter-Memorial of Uganda,

4
4 ARMED ACTIVITIES (ORDER 29 I 03)

Having regard to the Memorial filed by the Congo and to the Counter-
Memorial filed by Uganda within the time-limits thus fixed, and to the
counter-claims submitted by Uganda in its Counter-Memorial,

Having regard to the Order of 29 November 2001, whereby the Court
ruled on the admissibility of the counter-claims presented by Uganda in
its Counter-Memorial, directed the Congo to submit a Reply and Uganda
to submit a Rejoinder relating to the claims of both Parties in the current
proceedings, and fixed 29 May 2002 and 29 November 2002 respectively
as the time-limits for the filing of those pleadings,

Having regard to the Reply filed by the Congo within the time-limit
thus fixed, and to the Rejoinder filed by Uganda within the time-limit as
extended by the Court in its Order of 7 November 2002;

Whereas, by a letter dated 6 January 2003 and received in the Registry
on 9 January 2003, the Co-Agent of the Congo, referring to the Order
made by the Court on 29 November 2001, notified the Court that his
Government wished to present its views in writing a second time on the
Ugandan counter-claims, in an additional pleading, and proposed that
28 February 2003 be fixed as the time-limit for the filing of the said
pleading;

Whereas, by a letter dated 17 January 2003 and received in the Regis-
try on 23 January 2003 by facsimile, the Agent of Uganda informed the
Court that his Government had no objection to the Congo’s request to
file an additional pleading and to the date proposed by the Congo for the
filing of the said pleading; and whereas he stated that “any such pleading
must be strictly limited to presenting the DRC’s views on Uganda’s
counter-claims, and should not be permitted to serve as a vehicle for the
DRC to present additional material or argument concerning her claims
against Uganda”;

Whereas, in its above-mentioned Order of 29 November 2001, the
Court, after indicating that it considered it necessary for the Congo to file
a Reply and for Uganda to file a Rejoinder, relating to the claims of both
Parties, added that:

“it is also necessary, in order to ensure strict equality between the
Parties, to reserve the right of the Congo to present its views in
writing a second time on the Ugandan counter-claims, in an addi-
tional pleading which may be the subject of a subsequent Order”;

Taking account of the agreement of the Parties,

Authorizes the submission by the Democratic Republic of the Congo
of an additional pleading relating solely to the counter-claims submitted
by the Republic of Uganda;

5
5 ARMED ACTIVITIES (ORDER 29 I 03)

Fixes 28 February 2003 as the time-limit for the filing of that pleading;
and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this twenty-ninth day of January, two
thousand and three, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government
of the Democratic Republic of the Congo and the Government of the
Republic of Uganda, respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.
